Citation Nr: 1024491	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  07-37 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for right elbow 
osteochondromatosis with degenerative joint disease, 
evaluated as 30 percent disabling, prior to October 7, 2008.

2.  Entitlement to an increased evaluation for right elbow 
degenerative joint disease effectively ankylosed, evaluated 
as 40 percent disabling, beginning October 7, 2008.

3.  Entitlement to a separate disability evaluation based on 
limitation of extension of the right elbow, prior to October 
7, 2008.

4.  Entitlement to a separate disability evaluation based on 
limitation of flexion of the right elbow, prior to October 7, 
2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from March 1985 to August 
1991.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

In January 2009, the appellant testified along with his 
spouse before the undersigned Acting Veterans Law Judge 
(AVLJ) at a Board videoconference hearing. A transcript of 
this proceeding is associated with the claims file. In 
connection with the January 2009 hearing the appellant 
submitted additional evidence along with a waiver of RO 
review.

In an April 2009 decision, the Board denied the appellant's 
claims for increase for degenerative joint disease of the 
right elbow, both prior to and from October 7, 2008.  The 
appellant appealed the Board's decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a February 2010 
Order, the Court granted the parties' February 2010 Joint 
Motion for Partial Remand the Board's decision as it 
pertained to the above cited issues.  Specifically, the 
decision was remanded for consideration of separate 
evaluations for limitation of flexion and extension, and 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  The following decision has been 
undertaken pursuant to the actions requested in the Joint 
Motion (JMR), and the directives contained therein.

With regard to the issue of entitlement to a TDIU the Board 
notes that by rating decision dated in September 2009 the RO 
granted entitlement to a TDIU.  As such, this issue is now 
moot.  


FINDINGS OF FACT

1.  Prior to October 7, 2008, the appellant's right elbow 
disability was manifested by pain and limitation of motion 
with supination to 70 degrees and pronation to -20 degrees.  
The range of motion is limited to a 50 degree arc between 20 
and 70 degrees on pronation/supination.

2.  Beginning October 7, 2008, the appellant's right elbow 
disability is manifested by markedly limited range of elbow 
and forearm motion, essentially a 5 degree arc, due to 
degenerative joint disease and osteochondromatosis, analogous 
to ankylosis.

3.  Prior to October 7, 2008, right elbow disability was 
manifested by limitation of extension; extension was limited 
to 50 degrees from November 24, 2003.

4.  Prior to October 7, 2008, right elbow disability was 
manifested by limitation of flexion; flexion was limited to 
100 degrees from November 13, 2004.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 30 percent 
prior to October 7, 2008, for right elbow osteochondromatosis 
with degenerative joint disease are not met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5010-5213 (2009).

2. The criteria for an evaluation greater than 40 percent 
beginning October 7, 2008, for right elbow degenerative joint 
disease, effectively ankylosed, are not met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5010-5205 (2009).

3.  The criteria for a separate 10 percent evaluation for 
limitation of extension are met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5207 (2009).

4.  The criteria for a separate 10 percent evaluation for 
limitation of flexion are met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5206 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.
Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (staged ratings are appropriate when the 
factual findings show distinct period where the service- 
connected disability exhibits symptoms that would warrant 
different ratings.); see also Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1.

Arthritis, due to trauma, substantiated by x-ray findings, is 
rated as degenerative arthritis (Diagnostic Code 5003). 38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  The limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of the major forearm to 70 degrees may 
be assigned a 30 percent evaluation; a 40 percent evaluation 
requires flexion limited to 55 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5206.

Limitation of extension of the major forearm to 90 degrees 
may be assigned a 30 percent evaluation; a 40 percent 
evaluation requires extension limited to 100 degrees.  38 
C.F.R. § 4.71a, DC 5207.  

Limitation of supination of either arm to 30 degrees or less 
is rated 10 percent. Limitation of pronation of the major arm 
is rated 30 percent if motion is lost beyond the middle of 
the arc.  38 C.F.R. § 4.71a, Code 5213.  The Board interprets 
this regulation to mean that if pronation of the major hand 
is limited to 40 degrees or less, then a 30 percent rating is 
warranted. See 38 C.F.R. § 4.71, Plate I.

Plates I and II of Section 4.71 of the Schedule provide a 
standardized description of ankylosis and joint motion 
measurement.  The anatomical position is considered as zero 
degrees, with two major exceptions: (a) shoulder rotation - 
arm abducted to 90 degrees, elbow flexed to 90 degrees with 
the position of the forearm reflecting the midpoint zero 
degrees between internal and external rotation of the 
shoulder; and (b) supination and pronation -the arm next to 
the body, elbow flexed to 90 degrees, and the forearm in mid- 
position zero degrees between supination and pronation. 38 
C.F.R. § 4.71 (Measurement of ankylosis and joint motion).  
Normal flexion of the elbow is from zero to 145 degrees.  38 
C.F.R. § 4.71, Part 4, Plate I. Also pursuant to Plate I of 
Section 4.71 of the Schedule, normal forearm pronation is 
from zero to 80 degrees, normal forearm supination is from 
zero to 85 degrees, normal wrist dorsiflexion (extension) is 
from zero to 70 degrees, and normal wrist palmar flexion is 
from zero to 80 degrees. 38 C.F.R. § 4.71, Part 4, Plate I.

In a VA General Counsel Precedent Opinion, VAOPGCPREC 9-2004 
(September 17, 2004), it was held that a claimant who had 
both limitation of flexion and limitation of extension of the 
same leg must be rated separately under diagnostic codes 5260 
and 5261 to adequately compensate for functional loss 
associated with injury to the leg.  The directives of the JMR 
dictate that the Board applies these provisions by analogy to 
the elbow joint.

Factual Background

Historically, by a September 1992 rating decision, service 
connection was established for osteochondromatosis of the 
right elbow (major) with slight loss of range of motion at 
the 10 percent disability level under Diagnostic Code 5003- 
5207.  Following right elbow surgery in April 2004, the 
appellant received a temporary total rating based on 
convalescence.  In a January 2005 rating decision, under 
Diagnostic Code 5010-5213, a 30 percent disability evaluation 
was assigned for osteochondromatosis with degenerative joint 
disease of the right elbow.  The 30 percent evaluation was 
continued following termination of the appellant's temporary 
total evaluation for convalescence.

In December 2005, the appellant requested an increased 
evaluation for right elbow disability.  Specifically, he 
requested separate disability evaluations for the abnormal 
elbow symptomatology.  In support of his claim, the following 
evidence was obtained or received.

Medical records from the appellant's private physician show 
that, in November 2003, the appellant was seen with complaint 
of right elbow pain and loss of range of motion.  Clinical 
findings showed well-healed surgical scars around the right 
elbow.  There was no effusion.  The physician indicated "He 
lacks about 40 [degrees] to full extension, right elbow and 
his flexion is to 135 [degrees]."  Pronation/supination was 
full at 90/90.  Neurovascular status was intact.  The skin 
was intact and all compartments were soft.  The impression 
was right elbow pain and loss of range of motion, rule out 
intra articular loose bodies and degenerative joint disease.

On follow-up evaluation by his private physician in February 
2004, the appellant had complaints of right hand numbness and 
tingling (4th and 5th fingers).  Objectively, Tinel's at the 
elbow was positive at the ulnar nerve. Intrinsic musculature 
of the hand was intact.  There were no signs of atrophy or 
asymmetry. Passive range of motion of the right elbow was 
extension of -35 degrees and flexion to 135 degrees. 
Pronation/supination was full at 90/90.  There were 
complaints of pain on motion.  X-ray revealed spurs.  The 
impression was degenerative joint disease with ulnar nerve 
entrapment of the right upper extremity.  Surgery was 
planned.

Private medical records reflect that, in April 2004, the 
appellant underwent anterior lateral arthrotomy and 
debridement of synovial and bone spurs along with ulnar nerve 
decompression and medial epicondylectomy of the right elbow.  
VA granted the appellant a 100 percent rating from April to 
November 2004.

In November 2004, a VA examination was conducted.  The 
appellant complained of severe elbow pain, rating it 7 out of 
10 on a scale with 10 as the worst pain.  He reported that 
his elbow was aggravated by heavy lifting, such as lifting 
items weighing 10 pounds or more.  He also reported that 
ulnar nerve numbness had resolved, and that he had normal 
sensation in the right hand and fingers.  The appellant 
indicated that he could make a tight fist with the right 
hand, but that he had residual grip weakness and marked 
limitation of motion.  He stated that he takes medication for 
right elbow pain with mild benefit and no adverse side 
effects, his condition is stable without flare-ups, and he 
uses no braces or supports.  The appellant reported that was 
unable to write for longer than 10 minutes, had difficulty 
bringing his arm to his mouth to brush his teeth, is unable 
to use manual can-opener, is unable to drive a manual 
transmission car, and is unable to participate in sporting 
activities due to his elbow condition.  Objectively, there 
were well-healed scars, without inflammation, of the right 
elbow.  There was mild tenderness over the right elbow.  
Extension was -7 degrees and flexion was 100 degrees, with 
pain on range of motion.  Right elbow pronation/supination 
was 7/10 degrees with pain.  Both arms were symmetric at 28.5 
centimeters (cm) at the bicep; the right forearm was 1 cm 
less than the left, measuring 26 cm.  Grip strength in the 
right hand was 18, 18, and 20 with complaint of right elbow 
pain, as compared to 40, 42, and 40 on the left without pain.  
Examination of the right hand revealed wasting of the 
intraosseous musculature and weakness of abduction of 
fingers.  There was normal motion of the right hand. The 
appellant could bring the tips of the fingers to the distal 
palmar crease and the tip of the thumb to the base of the 
little finger.  There was normal sensation throughout the 
right hand, including the ulnar nerve distribution.  There 
was no tenderness of the right wrist and full pain-free 
unrestricted range of motion of the right wrist.  There was 
additional limitation of elbow motion of about 4 to 5 degrees 
with repetitive activity.  No ankylosis was shown.  X-ray 
revealed deformity of the radial head and gapetilum of the 
right elbow, bony osteophytes, and mild narrowing of the 
trochlear joints.  The diagnosis was right elbow status post 
three arthroscopic and one open surgery as treatment for 
osteochondritis dissecans, degenerative joint disease, and 
loose bodies within the right elbow having residual marked 
painful limited right elbow motion.  Also, diagnosed was 
ulnar nerve deficit of the right hand secondary to right 
elbow condition.

VA outpatient treatment records dated April 2004 reflect 
complaints of off-and-on elbow pain and request for 
prescription refill.

A letter dated April 2005 from the appellant's private 
physician reflects that the appellant has "severe 
hypertrophic arthritis of the bilateral elbows" and has had 
several surgeries on the right elbow.  The physician noted 
that the appellant was expected to have continued arthritis 
pain and stiffness, and only minimal improvement.

VA outpatient treatment records dated March to September 2005 
reflect complaints of right elbow pain and requests for early 
refills on his prescribed pain medication.  In July 2005, 
there was 95 degrees of right elbow flexion; the appellant 
was unable to hyperextend.  The appellant complained of off- 
and-on pain.  In August 2005, the appellant reported that 
"he had been suffering a lot of pain while doing his yard 
work" and that he took more pain medication than prescribed.  
In September 2005, the appellant reported again that he used 
more medication than prescribed because "he lifted a lot of 
stuff in his garage."

An October 2005 VA outpatient treatment note reflects sensory 
to light touch intact of bilateral hands, good intrinsic 
strength bilaterally, and sensory light touch diminished at 
perimeter of surgical scars.

In June 2006, a VA examination was conducted.  The appellant 
reported weakness, stiffness, swelling, heat, redness, 
instability, giving way, locking, fatigability, and lack of 
endurance.  He described "loose bodies" which additionally 
affect range of motion.  The appellant reported taking 
Oxycodone and Naprosyn.  He also reported daily flare-ups 
lasting from 8 to 12 hours, precipitated by increased use or 
regular use.  Symptoms are alleviated with medication, 
decreased use, and rest.  The appellant reported that he was 
unable to work on a regular basis because of his elbow 
condition.  Objectively, the appellant appeared in some 
distress due to pain and guarded the right elbow.  There was 
an 11 cm well-healed surgical scar of ulnar aspect of right 
elbow.  Also, there were 9 cm and 2 cm well-healed scars of 
the radial aspect.  The right elbow was warm to touch, 
diffusely tender throughout, and with mild distortion to the 
underlying tissue of the ulnar aspect.  Pain was 7 of 10 
today.  Right elbow extension was to 90 degrees and flexion 
was to 80 degrees, demonstrating a 10 degree range of motion.  
There was limited range of motion of 50 degree arc between 20 
and 70 degrees supination; therefore, supination to 70 degree 
and pronation to -20 degrees.  The appellant was guarded due 
pain, and the examiner reported "increasing pain and loose 
bodies limit range of motion."  There was no additional loss 
of range of motion with repetitive motion, but function was 
additionally limited by pain following repetitive use.  The 
examiner reported that "Pain causes major functional 
impairment."  The diagnosis was osteochondromatosis with 
degenerative joint disease of the right elbow.
On VA examination in October 7, 2008, the appellant was 
observed to hold his right arm firmly against his thorax with 
the elbow flexed at 90 degrees and, with any attempt to move, 
the elbow had exquisite pain.  Range of motion testing showed 
93 degrees of flexion, and that the appellant lacked 88 
degrees of full extension. The arc of motion was limited to 5 
degrees.  No additional motion could be elicited from this 
elbow joint.  The examiner stated that the appellant lacked 
23 degrees of pronation and that there was 54 degrees of 
supination.  The arc of motion was from 23 to 54 degrees; the 
arc of motion was 31 degrees and very painful.  Function was 
additionally limited by pain, fatigue, weakness, and lack of 
endurance.  The diagnosis was synovial osteochondromatosis 
with degenerative joint disease and marked limitation of 
motion.  The examiner commented that there was essentially no 
function available to the appellant and noted that the 
appellant was unable to grocery, perform household chores, 
write, and use a computer keyboard.  It was further noted 
that the appellant had difficulty with toileting, dressing, 
bathing, feeding, and driving.

The appellant submitted letters from his VA physician 
regarding vocational rehabilitation, which noted that the 
appellant had "marked limitation of use of both upper 
extremities."  See Letters by Dr. Padre, dated December 2006 
and December 2007.  Also, the appellant submitted copies and 
extracts of prior Board decisions and General Counsel 
Opinions.  The appellant and wife provided sworn testimony 
concerning the functional impairment associated with the 
appellant's elbow disability, and the appellant argued that 
separate disability evaluations were warranted based on 
different medical findings.

Analysis

1.	 Rating the Right Elbow Prior to October 7, 2008

The appellant is currently evaluated at the maximum allowable 
disability level for limitation of motion (pronation) prior 
to October 7, 2008.  Under Diagnostic Code (DC) 5213, a 
rating in excess of 30 percent is not available for 
limitation of pronation.  Impairment of supination or 
pronation with bone fusion and the hand fixed in supination 
or hyper-pronation may warrant a 40 percent disability 
evaluation.  However, this is not shown.  Thus, a higher 
rating based on DC 5213 is not warranted.

The Board has considered whether separate disabilities are 
warranted for limitation of flexion and extension based on 
the principles of set out in VAOGPREC 9-2004 (September 17, 
2004).  In that opinion, it was held that despite motion 
being in one plane the two motions, flexion (a retrograde 
motion) in bending and extension (a forward motion) in 
straightening, serve different functional roles, although 
both are necessary for normal function, such that they 
constitute two symptomatologies or manifestations that are 
not duplicative or overlapping such that separate ratings may 
be assigned.  Although VAOGPREC 9-2004 specifically addressed 
the leg, the principles are applicable by analogy to the 
elbow or arm and do not violate the rule against pyramiding, 
at 38 C.F.R. § 4.14, regardless of whether the limited 
motions are from the same or different causes.

In this case, the medical findings of records establish that 
the appellant had both limitations of flexion and extension 
during this period.  The following chart reflects many of the 
documented ranges of flexion and extension:

Elbow Range of Motion Prior to October 7, 2008
Date
Flexion Limited To
Extension Limited 
To
November 24, 2003
135 degrees
50 degrees
February 2004
135 degrees
55 degrees
June 2004
110 degrees
45 degrees
August 2004
130 degrees
40 degrees
October 2004
130 degrees
40 degrees
November 2, 2004 
(VATR)
140 degrees 
65 degrees
November 13, 2004 
(VAX)
100 degrees
83 degrees
January 2005
135 degrees
50 degrees
July 2005
95 degrees
Unable to 
Hyperextend
June 2006
80 degrees
90 degrees

The evidence above establishes that the appellant met the 
criteria for a 10 percent evaluation and no more under DC 
5207 for limitation of extension from the date of the private 
medical evidence dated November 24, 2003, showing extension 
lacking 40 degrees, which is to say that there was 50 degrees 
of extension remaining.  See 38 C.F.R. § 4.71a, DC 5207 
(extension to limited 45 degrees or 60 degrees is rated at 
the 10 percent disability level for either the major or minor 
arm).  The evidence reflects elbow extension less than 
compensable prior to November 2003.  The medical evidence 
shows that extension remained similarly limited prior to 
October 7, 2008-date of increase based on favorable 
ankylosis.  Therefore, the Board finds no basis for staged 
ratings as the disability manifested by limitation of 
extension was essentially unchanged during the applicable 
appeal period.  See Hart and Fenderson, supra.

Also, the evidence of record establishes that the appellant 
meets the criteria for a 10 percent evaluation and no more 
under DC 5206 for limitation of flexion from November 13, 
2004.  See 38 C.F.R. § 4.71a, DC 5206 (flexion to limited 100 
degrees is rated at the 10 percent disability level for 
either the major or minor arm).  Report of VA examination 
dated November 13, 2004, reflects flexion limited to 100 
degrees.  Prior to this time, the evidence shows limitation 
of flexion to a noncompensable degree only.  The evidence 
shows that flexion remained similarly limited prior to 
October 7, 2008-date of increase based on favorable 
ankylosis.  Therefore, the Board finds no basis for staged 
ratings as the disability manifested by limitation of flexion 
was essentially unchanged during the applicable appeal 
period.  See Hart and Fenderson, supra.

2.	Rating the Right Elbow Beginning October 7, 2008

Beginning October 7, 2008, medical findings from VA 
examination conducted on that day show right elbow flexion 
was to 93 degrees and extension was to 88 degrees.  The 
examiner noted that the appellant had essentially no right 
arm function due to pain and a 5 degree arc of motion 
(flexion/extension).  From this date, the right elbow is 
shown to be effectively favorably ankylosed.  A higher 
disability evaluation is not available for ankylosis unless 
it is intermediate or unfavorable.  Ankylosis, favorable, at 
an angle between 90 degrees and 70 degrees, warrants a 40 
percent rating (major).  Ankylosis, intermediate, at an angle 
of more than 90 degrees, or between 70 degrees and 50 
degrees, warrants a 50 percent rating (major).  Ankylosis, 
unfavorable, at an angle of less than 50 degrees or with 
complete loss of supination or pronation, warrants a 60 
percent rating (major).  Here, the appellant's range of 
motion on recent examination was at an angle between 90 
degrees and 70 degrees, consistent with favorable ankylosis, 
and there was 31 degree arc of motion on 
supination/pronation.  Therefore, no more than a 40 percent 
evaluation is warranted. 38 C.F.R. § 4.71a, Diagnostic Code 
5205.

DCs 5209-5212 are inapplicable in this case because the 
appellant does not have any malunion, nonunion, or joint 
fracture of the elbow.  Additionally, separate ratings under 
DCs 5206 and 5207, limitation of flexion/extension, are not 
warranted beginning October 7, 2008 because DCs 5206 and 5207 
contemplate significantly limited range of motion, both 
flexion and extension.

To the extent possible, the Board has provided separate 
evaluations.  The assignment of separate disability 
evaluations for arthritis and limitation of motion is 
prohibited.  38 C.F.R. § 4.14.  The Court has held that a 
veteran may not be compensated twice for the same 
symptomatology as "such a result would over compensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  In the case of arthritis, the Board notes that the 
limitation of motion is essentially the predicate for rating 
arthritis as a disability.  See generally, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.  Thus, while the appellant 
argues that his elbow disorder should be rated analogous to 
knee disability, and cites VAOPGCPREC 23-97 as support for 
this proposition, the Board finds that the appellant ignores 
that the recognized manifestation of arthritis is limited 
range of motion.  The appellant's case, unlike that presented 
in VAOPGCPREC 23-97, does not involve additional disability.  
In VAOPGCPREC 23-97, VA acknowledges that arthritis and 
instability of the knee are entirely different manifestation 
of knee disability and, therefore, separate ratings are 
warranted based on arthritis and instability because the 
rules on pyramiding-compensation based on duplicative or 
overlapping symptomatology-are not violated.

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different Diagnostic 
Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).  Furthermore, Part 4 of the 
Schedule provides that, in all forearm and wrist injuries, 
codes 5205 through 5213, multiple impaired finger movements 
due to tendon tie-up, muscle or nerve injury, are to be 
separately rated and combined not to exceed rating for loss 
of use of hand.  38 C.F.R. § 4.71a, Diagnostic Code 5213, 
Note.

The Board has considered whether there is residual hand or 
wrist impairment due to right elbow disability that may be 
separately rated for the period prior to and beginning 
October 7, 2008.  However, the records show no residual 
musculoskeletal disability of the right hand or wrist.  
Report of VA examination dated November 2004 shows no 
tenderness of the right wrist and full pain-free unrestricted 
range of motion.  There were no complaints or findings 
relative to the right hand or wrist on VA examination in June 
2006 or October 2008.  Therefore, a separate rating is not 
warranted here.

3.	 Functional Loss:  DeLuca Factors

For each rating, the Board has further considered the 
appellant's functional loss due to pain on motion, under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 for all rating codes 
potentially applicable to the appellant's disability.  DeLuca 
v. Brown, 8 Vet. App. 202, 207-8 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  Here, the Board finds that the effects of 
pain reasonably shown to be due to the service-connected 
right elbow disability are contemplated in the disability 
ratings awarded both prior to and beginning October 7, 2008.  
There is no indication that pain or any other impairment, due 
to disability of the right elbow, has caused functional loss 
greater than that contemplated by the evaluations assigned 
both prior to and beginning October 7, 2008; any additional 
functional impairment is not tantamount to, nor does it more 
nearly reflect ankylosis prior to October 7, 2008, or loss of 
use of the right arm beginning October 7, 2008. 38 C.F.R. § 
4.40, 4.45; DeLuca v. Brown, supra.

The Board notes that the term "loss of use" of a hand or 
foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition 
where no effective function remains other than that which 
would be equally well served by an amputation stump at the 
site of election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc. in the case of the hand, could 
be accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity.  In this case, the 
appellant has retained function as shown by the 30 degree arc 
of motion on pronation/supination during his most recent VA 
examination in October 2008.  At this examination, the 
appellant reported difficulty with daily tasks and chores, 
and requiring help with dressing, feeding, and bathing.  
Ankylosis of two major joints of the right extremity is not 
shown.  Therefore, the medical findings do not support a 
finding that the appellant has "loss of use" of the right 
upper extremity.

4.	Staged Ratings

In summary, an evaluation greater than 30 percent for 
limitation of pronation/supination under DC 5213 is not 
warranted prior to October 7, 2008.  However, prior to 
October 7, 2008, the evidence established entitlement to a 10 
percent evaluation and no more for limitation of extension 
under DC 5207 from November 24, 2003; and, prior to October 
7, 2008, it established entitlement to a 10 percent 
evaluation and no more for limitation of flexion under DC 
5206 from November 13, 2004.

On review of the evidence, the Board finds that a uniform 
rating is warranted and there is no basis for a further 
staged rating.  See Fenderson and Hart, surpa.  A uniform 
disability rating is appropriate both prior to and from 
October 7, 2008, as the disability picture is does not show 
any significant variation to reasonably warrant further 
staged ratings.

5.	 Extraschedular Considerations

As to whether the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), it 
appears that the Veteran is currently unemployed.  As such, 
the Board must adjudicate the issue of whether referral for 
extraschedular ratings is warranted.  Barringer v. Peake, 22 
Vet. App. 242 (2008).  

Initially, the Board notes that the Veteran is already in 
receipt of a TDIU.  Furthermore, to the extent that the 
Veteran's service-connected disabilities interfere with his 
employability, the currently assigned ratings adequately 
contemplate such interference, and there is no evidentiary 
basis in the record for higher ratings on an extraschedular 
basis.  The Board finds that the rating criteria considered 
in this case regarding these issues above reasonably describe 
the Veteran's disability level and symptomatology.  Here, the 
record does not establish that the rating criteria are 
inadequate for rating any of the Veteran's service-connected 
disabilities and referral is not required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).

Substantially compliant notice was sent in February 2006, May 
2007, and September 2008 letters and the claim was 
readjudicated in an October 2008 supplemental statement of 
the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record 
shows that the appellant was represented by a Veteran's 
Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

It is noted that a VA examination of the right elbow was 
conducted in August 2009 and additional treatment records 
dated after the Board's prior decision have been associated 
with the record.  The medical information contained therein 
is essentially cumulative of that previously shown in the 
medical record.  Additionally, because the JMR is a partial 
remand directed at entitlement to separate ratings based on 
limitation of flexion and extension prior to October 7, 2008, 
referral of the matter for consideration of this evidence by 
the RO in the first instance is not warranted.  The Board 
notes that the evidence added to the record, and without a 
waiver of consideration by the RO in the first instance, 
simply has no bearing on whether the criteria were met for 
separate rating were met prior to October 7, 2008.  
Accordingly, there is no prejudice in the Board proceeding 
with consideration of the separate disability claims, which 
are resolved favorably on his behalf.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

A rating greater than 30 percent prior to October 7, 2008 for 
right elbow osteochondromatosis with degenerative joint 
disease is denied.

A rating greater than 40 percent beginning October 7, 2008 
for right elbow degenerative joint disease with effective 
ankylosis of the right elbow is denied.

Prior to October 7, 2008, a separate 10 percent rating, and 
no more, for right elbow (major) limitation of extension from 
November 24, 2003, is granted.

Prior to October 7, 2008, a separate 10 percent evaluation 
and no more for  right elbow (major) limitation of flexion 
from November 13, 2004, is granted.



______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


